      Case 1:20-cv-10147-PAE-BCM Document 11 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 3/5/2021
GRACIELA DONCOUSE,

               Plaintiff,                            20-CV-10147 (PAE) (BCM)

       -against-                                     ORDER

VILLAGE GAS, INC., et al.,

               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       It appears to the Court that no action has taken place in this case since February 4, 2021,

when plaintiff effected service of the summons and complaint on defendants, aside from plaintiff

filing the proofs of service reflecting the same on February 10, 2021. (Dkt. Nos. 9-10.) The

defendants' deadline to answer or otherwise respond to the complaint was February 25, 2021.

Fed. R. Civ. P. 12(a)(1)(A)(i).

       It is hereby ORDERED that, no later than March 15, 2021, plaintiff shall file a status

letter updating the Court on the present status of the case, including whether she intends to move

for a default judgment.

       Plaintiff is directed to serve a copy of this Order on defendants at their last known

address, by U.S. Mail, and to file proof of such service.

Dated: New York, New York
       March 5, 2021                          SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
